Exhibit 4.1 FORM OF SENIOR INDENTURE HOUSTON AMERICAN ENERGY CORP. and [] TRUSTEE INDENTURE DATED AS OF [], [] SENIOR DEBT SECURITIES TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions 1 Act 1 Affiliate 1 Authenticating Agent 1 Beneficial Owner 1 Board of Directors 1 Board Resolution 2 Business Day 2 Commission 2 Company 2 “Company Request” or “Company Order” 2 Corporate Trust Office 2 Corporation 2 Defaulted Interest 2 Depositary 2 “Dollar” or “$” 2 Euro 2 Event of Default 2 Extension Notice 2 Extension Period 2 Final Maturity 2 Fixed Rate Security 2 Floating Rate Security 2 Foreign Currency 2 Global Security 2 Holder 3 Indenture 3 Interest 3 Interest Payment Date 3 Journal 3 Lien 3 Market Exchange Rate 3 Maturity 3 Officers’ Certificate 3 Opinion of Counsel 3 Optional Reset Date 3 Original Issue Discount Security 3 Original Stated Maturity 3 Outstanding 3 Paying Agent 4 Person 4 Place of Payment 4 Predecessor Security 4 Property 4 Redemption Date 4 Redemption Price 4 Regular Record Date 4 Reset Notice 4 Responsible Officer 4 Securities 4 Security Register and Security Registrar 4 Special Record Date 4 Stated Maturity 4 Subsequent Interest Period 4 Subsidiary 4 Trustee 4 Trust Indenture Act 5 Vice President 5 SECTION 102. Compliance Certificates and Opinions 5 SECTION 103. Form of Documents Delivered to Trustee 5 SECTION 104. Acts of Holders 5 SECTION 105. Notices, Etc., to Trustee and Company 6 SECTION 106. Notice to Holders; Waiver 6 SECTION 107. Conflict with Trust Indenture Act 7 SECTION 108. Effect of Headings and Table of Contents 7 SECTION 109. Successors and Assigns 7 SECTION 110. Separability Clause 7 SECTION 111. Benefits of Indenture 7 SECTION 112. Governing Law 7 SECTION 113. Legal Holidays 7 SECTION 114. Indenture and Securities Solely Corporate Obligations 7 SECTION 115. Consent of Holders of Securities in a Foreign Currency or Euros 8 SECTION 116. Payment Currency 8 ARTICLE TWO SECURITY FORMS SECTION 201. Forms Generally 8 SECTION 202. Form of Trustee’s Certificate of Authentication 9 ARTICLE THREE THE SECURITIES SECTION 301. Amount Unlimited; Issuable in Series 9 SECTION 302. Denominations 11 SECTION 303. Execution, Authentication, Delivery and Dating 11 SECTION 304. Temporary Securities 11 SECTION 305. Registration, Registration of Transfer and Exchange 12 SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities 12 SECTION 307. Payment of Interest; Interest Rights Preserved; Optional Interest Reset 13 SECTION 308. Persons Deemed Owners 14 SECTION 309. Cancellation 14 SECTION 310. Computation of Interest 15 SECTION 311. Global Securities 15 SECTION 312. Optional Extension of Maturity 16 SECTION 313. CUSIP and ISIN Numbers 17 ARTICLE FOUR SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Securities of any Series 17 SECTION 402. Satisfaction and Discharge of Indenture 18 SECTION 403. Application of Trust Money 18 ARTICLE FIVE REMEDIES SECTION 501. Events of Default 18 SECTION 502. Acceleration of Maturity; Rescission and Annulment 19 SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee 20 SECTION 504. Trustee May File Proofs of Claim 20 SECTION 505. Trustee May Enforce Claims Without Possession of Securities 21 SECTION 506. Application of Money Collected 21 SECTION 507. Limitation on Suits 21 SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and Interest 22 SECTION 509. Restoration of Rights and Remedies 22 SECTION 510. Rights and Remedies Cumulative 22 SECTION 511. Delay or Omission Not Waiver 22 SECTION 512. Control by Holders 22 SECTION 513. Waiver of Past Defaults 22 SECTION 514. Undertaking for Costs 23 ARTICLE SIX THE TRUSTEE SECTION 601. Certain Duties and Responsibilities 23 SECTION 602. Notice of Defaults 24 SECTION 603. Certain Rights of Trustee 24 SECTION 604. Not Responsible for Recitals or Issuance of Securities 25 SECTION 605. May Hold Securities 25 SECTION 606. Money Held in Trust 25 SECTION 607. Compensation and Reimbursement 25 SECTION 608. Corporate Trustee Required; Eligibility; Conflicting Interests 25 SECTION 609. Resignation and Removal; Appointment of Successor 26 SECTION 610. Acceptance of Appointment by Successor 27 SECTION 611. Merger, Conversion, Consolidation or Succession to Business 27 SECTION 612. Preferential Collection of Claims Against Company 27 SECTION 613. Appointment of Authenticating Agent 28 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY SECTION 701. Holder Lists 29 SECTION 702. Communications by Holders with Other Holders 29 SECTION 703. Reports by Trustee 29 SECTION 704. Reports by Company 29 ARTICLE EIGHT SUCCESSOR CORPORATION SECTION 801. Limitation on Consolidation, Merger and Sale of Assets 29 SECTION 802. Successor Person Substituted 30 ARTICLE NINE SUPPLEMENTAL INDENTURES SECTION 901. Supplemental Indentures Without Consent of Holders 30 SECTION 902. Supplemental Indentures with Consent of Holders 31 SECTION 903. Execution of Supplemental Indentures 31 SECTION 904. Effect of Supplemental Indentures 32 SECTION 905. Conformity with Trust Indenture Act 32 SECTION 906. Reference in Securities to Supplemental Indentures 32 ARTICLE TEN COVENANTS SECTION 1001. Payment of Principal, Premium and Interest 32 SECTION 1002. Maintenance of Office or Agency 32 SECTION 1003. Money for Securities Payments to Be Held in Trust 33 SECTION 1004. Corporate Existence 34 SECTION 1005. Statement as to Compliance 34 SECTION 1006. Waiver of Certain Covenants 34 ARTICLE ELEVEN REDEMPTION OF SECURITIES SECTION 1101. Applicability of Article 34 SECTION 1102. Election to Redeem; Notice to Trustee 34 SECTION 1103. Selection by Trustee of Securities to be Redeemed 34 SECTION 1104. Notice of Redemption 35 SECTION 1105. Deposit of Redemption Price 35 SECTION 1106. Securities Payable on Redemption Date 35 SECTION 1107. Securities Redeemed in Part 36 ARTICLE TWELVE SINKING FUNDS SECTION 1201. Applicability of Article 36 SECTION 1202. Satisfaction of Sinking Fund Payments with Securities 36 SECTION 1203. Redemption of Securities for Sinking Fund 36 ARTICLE THIRTEEN
